     Case 3:20-cv-00720-JLS-WVG Document 3 Filed 10/30/20 PageID.11 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SOPHIA KOSTIW, GREG KOSTIW, and                   Case No.: 20-CV-720 JLS (WVG)
     MICHELE KOSTIW,
12
                                     Plaintiffs,       ORDER TO SHOW CAUSE
13
     v.
14
     PROMETOUR USA, INC., dba Forum
15
     Language Experience,
16                                  Defendant.
17
18
19         On April 15, 2020, Plaintiffs Sophia Kostiw, Greg Kostiw, and Michele Kostiw filed
20   their Complaint, see ECF No. 1, and the Court issued a summons. See ECF No. 2. Pursuant
21   to Federal Rule of Civil Procedure 4(m), Plaintiffs were required to serve Defendant
22   Prometour USA, Inc. on or before July 14, 2020. As of the date of this Order, Plaintiffs
23   have failed to file proof of service. Accordingly, pursuant to Civil Local Rule 4.1(b),
24   Plaintiff is ORDERED TO SHOW CAUSE why this action should not be dismissed for
25   ///
26   ///
27   ///
28   ///

                                                   1
                                                                            19-CV-720 JLS (WVG)
     Case 3:20-cv-00720-JLS-WVG Document 3 Filed 10/30/20 PageID.12 Page 2 of 2



 1   failure timely to effect service. Plaintiff SHALL FILE a response to this Order or proof
 2   of service within fourteen (14) days of electronic docketing of this Order.
 3         IT IS SO ORDERED.
 4   Dated: October 30, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               19-CV-720 JLS (WVG)
